Citation Nr: 1434765	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA benefits in the amount of $16,405.40, to include the issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises that denied the Veteran's claim for waiver of recovery of an overpayment of VA benefits in the amount of $16,405.40.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for VA compensation and/or pension benefits in April 2008.  By a letter dated March 2009, the Veteran was notified he had been awarded payment of pension benefits, effective May 1, 2008.

In June 2010, the RO received notice that a VA/SSA computer match revealed the Veteran had been incarcerated in a Boyle county jail on June 3, 2009 and had been released on April 15, 2010.  

Any person entitled to VA compensation or pension who is incarcerated in excess of 60 days for conviction of a felony committed after October 7, 1980, shall not be paid such compensation or pension for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends.  A veteran with a combined evaluation of less than 20 percent for service-connected disability shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. §§  3.665 and 3.666.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Here, in a July 2010 letter, VA proposed to stop the Veteran's VA benefits effective August 3, 2009, and switch him to compensation benefits at half the 10 percent rate.  As of that date, the Veteran had a combined 10 percent disability evaluation for his service-connected degenerative joint disease of the right ankle, status post right fibula (lower third of leg) fracture.  In November 2010, VA advised the Veteran that his monthly rate was reduced from $791.00 monthly for pension benefits to $61.50, half of his 10 percent compensation benefits, effective August 3, 2009, and determined in a December 2010 letter that the initial amount of overpayment or debt was $11,684.87.

Additionally, in an October 2010 letter, VA noted the Veteran's Eligibility Verification Report (EVR) indicated that the Veteran's spouse's wages increased during calendar year of 2009 and requested the Veteran report the date of his spouse's annual wages increase during 2009 and submit additional evidence regarding his dependent children.  The Veteran was advised that his pension benefits would be stopped effective January 1, 2009, if the requested evidence was not received within 60 days from the date of the letter.

In a December 2010 letter, VA advised the Veteran that his VA pension benefits had been terminated effective January 1, 2009, because the Veteran did not report the date his spouse's wages increased.  Instead, he was awarded his service-connected compensation benefits effective January 1, 2009, since this benefit paid him the greater monthly amount.  He was also notified that additional debt had been created as a result of this action.

In December 2010, the Veteran filed a request for waiver of recovery of an overpayment or debt claiming financial hardship.  A March 2011 decision of the Committee on Waivers and Compromises listed a total debt of $11,684.87 and denied waiver after finding that any claim of financial hardship is outweighed by fault, and unjust enrichment.

An overpayment in this case was created due to the fact the Veteran was in receipt of his full pension benefits following his incarceration.  A second overpayment was created due to his failure to submit the requested information regarding the spouse's wage increase in a timely manner.

The Veteran appears to be challenging the validity of the debt.  In his March 2011 notice of disagreement, he refers to the fact he was incarcerated from June 3, 2009 to April 15, 2010 and that his VA pension was $791.00 a month.  He contends that the overpayment amount should be $7,910.00 as he was not entitled to the VA payments for those 10 months.  On his August 2011 substantive appeal, he indicated his disagreement as to the amount VA says he owed.  In the analysis of a waiver of indebtedness such as that currently at issue, VA must examine, sequentially, two potential bases for relief: Validity of the debt, and waiver of the debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Pursuant to these guidelines, the Board must defer a determination regarding waiver of recovery of the debt until the question of the validity has been resolved.

Concerning this, while the March 2011 decision of the Committee on Waivers and Compromises listed a total debt of $11,684.87, the March 2011 Statement of the Case stated the overpayment amount was $16,405.40.  Subsequently, in the October 2011 Supplemental Statement of the Case, it was explained that the original debt was $11,684.87 due to the Veteran's incarceration which he did not report to the VA, and the increased debt in the amount of $4,720.53 was due to his failure to return the requested information within the time limit, including a yearly income report, information regarding his spouse's wages, VA form 21-674, Request for School Attendance for his grandchildren.  However, it is unclear how the exact amount of the debt was calculated based on the evidence of record.  As such, a remand is necessary for a full accounting of the overpayment created and amounts withheld.

Additionally, the Veteran contends in a January 2011 letter to VA that he was not incarcerated for a felony but for a misdemeanor.  There is no information in the claims file, including the June 2010 VA/ SSA computer match, which indicates whether the Veteran had been incarcerated in a Boyle county jail from June 2009 to April 2010 for a felony conviction.  The Board finds that development as to the nature of the Veteran's incarceration should be completed before a determination of entitlement to a waiver of recovery of an overpayment can be made, including the validity of the creation of the overpayment.  Accordingly, a remand is necessary for further development because the claims file does not contain sufficient evidence to determine whether Veteran's was incarcerated for a felony during the relevant time period, as required for application of 38 U.S.C. § 5313, governing reduction of payment of benefits for veterans incarcerated for a felony conviction.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Kentucky Department of Corrections or other appropriate facility and request detailed information concerning the offense(s)/convictions which prompted the Veteran's incarceration between June 3, 2009 and April 15, 2010.  This facility should indicate the nature of the offense(s) which prompted the Veteran's incarceration and whether, under Kentucky state law, the Veteran was incarcerated during this time period for a felony or a misdemeanor.  A copy of any request(s) sent to this facility, and any response, to include any information concerning the nature of the Veteran's offense(s), must be included in the claims file.

2.  Provide a full accounting of the amount of overpayment, including the monthly amounts the Veteran was paid and the monthly amounts due for the period of the debt, clearly indicating the monthly adjustments made during this period.

3.  Adjudicate the issue of the validity of the debt in the amount of $16,405.40 based on all evidence of record.  

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



